Citation Nr: 1648177	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to April 2009 and May 2009 to February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.

In October 2015, the Board issued a decision awarding service connection for PTSD and remanding the matter of whether service connection was warranted for an acquired psychiatric disorder other than PTSD.  The claim was again remanded by the Board in December 2015.  The issue is now again before the Board for adjudication.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, a diagnosis of a psychiatric disorder separate from his service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for service connection for a psychiatric disorder other than PTSD, the Veteran was provided adequate VCAA notice in November 2011, prior to the initial adjudication of the claim in December 2011.  Therefore, the Board finds that VA has fulfilled its duty to notify.

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed.  The Veteran's Social Security Administration file was obtained and associated with the claims file.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  Accordingly, the Board will now address the merits of the claim. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability deemed proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §  3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. §  3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends service connection is warranted for a psychiatric disorder, separate from his already service-connected PTSD.  A review of VA medical records during the pendency of the claim document that the Veteran has received psychiatric treatment, mainly for PTSD, but also variously diagnosed as major depressive disorder, anxiety disorder, a history of alcohol abuse and a personality disorder.

The Veteran was afforded a VA examination in November 2011 in relation to his claim for PTSD.  He was diagnosed at that time as having only alcohol dependence and a personality disorder, not otherwise specified, with borderline traits.  In March 2014, a private psychologist submitted a report in support of the Veteran's claim.  This report suggested the existence of PTSD, Major Depressive Disorder (MDD), Anxiety Disorder, NOS, a history of alcohol abuse, and a personality disorder, NOS, with borderline and schizoid features.  In April 2014, another private psychologist submitted a PTSD Disability Benefits Questionnaire (DBQ).  This report lists the same diagnoses as the March 2014 report.

Following the Board's remand, the Veteran was afforded a new examination in April 2015.  This examiner suggested the diagnostic criteria were not met for a diagnosis of PTSD and that the only appropriate diagnosis is other unspecified personality disorder with borderline characteristics, which the examiner noted is a developmental disorder.  The examiner also opined that any genuine depression and anxiety is most likely related to the personality disorder, and that the Veteran is not diagnosed with the mental health disorders of anxiety and depression.  The examiner observed the Veteran's report of symptoms was inconsistent and suggested probable malingering, which led to a finding that a more definite mental health diagnosis could not be made.  In particular, the examiner reported that the Veteran's psychiatric testing showed an exaggerated and fabricated cluster of symptoms.  The examiner observed that the private psychologist did not utilize psychiatric testing when rendering the earlier diagnoses.  The examiner also suggested that the varying diagnoses in the clinical records exemplified the Veteran's inconsistent reporting of symptoms over time.  The examiner concluded that the Veteran does not have more than one mental disorder diagnosis.

Most recently, the Veteran was afforded a VA examination in March 2016.  This examiner's findings were consistent with the findings in the April 2015 report.  The Veteran confirmed at the time of this examination that he is not taking any medication for his mental health.  He reported his only counseling as related to his PTSD.  The symptoms noted as present were anxiety, sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Board observes that these symptoms are contemplated by the 70 percent rating assigned for PTSD.  The Veteran was again tested at the time of the March 2016 examination and this examiner also noted the Veteran's endorsement of a level of uncommon psychiatric symptoms that is substantially higher than the average number of symptoms described by individuals with genuine, severe psychopathology.  The examiner concluded that this response style is consistent with intentional over-reporting of difficulties, noting this to be consistent with how the Veteran approached such testing in past evaluations.  This examiner pointed out the consistent findings of non-credible report of symptoms in each of the VA examination reports during the pendency of this claim.  The examiner determined that it would not evaluate the PTSD, as this condition was already conceded by VA in its grant of service connection.  The examiner further concluded that the Veteran does not have more than the one mental disorder diagnosed.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board does not dispute that the Veteran has symptoms indicative of depression and anxiety and the VA clinical records document treatment for symptoms such as these.  However, such complaints and treatment were confirmed to be part and parcel of the PTSD diagnosis and the March 2016 VA examiner confirmed that the Veteran is service-connected for PTSD and has no other mental disorders.

To the extent that the Veteran believes he has a psychiatric disorder separate from his service-connected PTSD, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his various psychiatric symptoms into a clinical diagnosis separate from his service-connected PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Board finds that the Veteran's allegations of a separate psychiatric disorder, to include depression and anxiety, are outweighed by the probative medical evidence of record, especially given that a medical professional has confirmed that no psychiatric disorder outside of PTSD is present.  As such, to the extent that the Veteran professes to have a separate psychiatric disorder, the medical evidence does not indicate that such a separate diagnosis is warranted. 

Furthermore, the Board notes that the Veteran is already service-connected for PTSD and was rated based on various symptoms to include depression and anxiety.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, it would be pyramiding to consider the Veteran's symptoms such as depression and anxiety for both the service-connected PTSD and a separate acquired psychiatric disorder.  While the Veteran can be separately service-connected for different acquired psychiatric disorders, the overlapping psychiatric symptoms for each separate disorder cannot be rated more than once.  In the Veteran's case, the symptoms he is claiming have already been considered in rating his PTSD. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD is denied.


ORDER

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


